Crosby, J.
This is an action to recover the expenses incurred in registering in the Land Court the title of a parcel of real estate purchased by the plaintiff from the defendant. The case is before us upon an agreed statement of facts, from which it appears that the real estatp was conveyed to the plaintiff by the defendant by warranty deed, subject to a mortgage thereon for $9,000; that the defendant obtained title to the premises from one Conant by a deed dated June 16, 1906, which recited that the consideration was paid by Ida B. Wyman (the former name of the present defendant) but the granting part ran to “the said David C. Wyman and his heirs and assigns,” only Ida B. Wyman having been mentioned previously, while the habendum was to Ida B. Wyman and “his” heirs and assigns. Afterwards, on July 21, 1906, Conant executed and delivered to the defendant another deed of the same premises “for the purpose of correcting clerical errors in the granting clause of said prior deed.” It also is agreed that the plaintiff has failed to obtain a deed of release from David C. Wyman, although the latter has not disturbed him in his possession of the premises.
The plaintiff contends that, although he obtained a marketable title, he is entitled to recover, because of the covenant of warranty, the expenses incurred in having the title registered. We are unable to agree with this contention.
The first deed from Conant to the defendant, while inartificially drawn, vested in her as matter of law a good title to the premises conveyed. A conveyance of land is to be construed so as to vest the title in accordance with the intention of the parties, if such interpretation is not contrary to established principles of law. The consideration for the grant was paid by the defendant, and the habendum to her and “his” heirs and assigns clearly shows that it was intended that the premises were to be conveyed to her. The word “his” instead of “her” manifestly was a clerical error which does not affect the validity of the grant. The habendum explains the granting clause, and as the consideration was paid by the defendant it is plain it was the intention of the parties that the title should vest in her. Bridge v. Wel*160lington, 1 Mass. 219. Pratt v. Sanger, 4 Gray, 84, 86. Chenery v. Stevens, 97 Mass. 77. Breed v. Osborne, 113 Mass. 318. Tibbetts v. Leeson, 148 Mass. 102.
Judgment is to be entered for the defendant. St. 1913, c. 716, §3.

So ordered.